Case: 19-13467   Date Filed: 07/31/2020   Page: 1 of 3



                                                      [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 19-13467
                         Non-Argument Calendar
                       ________________________

                   D.C. Docket No. 0:14-cv-61019-FAM


GARRY COLEMAN,
                                                          Plaintiff - Appellant,

versus

FLORIDA DEPARTMENT
OF CHILDREN & FAMILIES, et al.,
                                                                     Defendants,

DR. JOHANNA GUERRERO,
RITA WATSON,
DAVID WILKINS,
                                                       Defendants - Appellees.

                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      ________________________

                              (July 31, 2020)

Before WILLIAM PRYOR, Chief Judge, BRANCH and LUCK, Circuit Judges.

PER CURIAM:
               Case: 19-13467     Date Filed: 07/31/2020    Page: 2 of 3



      Garry Coleman appeals pro se the denial of his motion to set aside a final

judgment entered against his complaint that the defendants violated his civil rights.

42 U.S.C. § 1983. He argues that the district court abused its discretion in denying

his motion to set aside, Fed. R. Civ. P. 60(b)(1), its earlier summary judgment

against him because it failed to consider his own cross-motion for summary

judgment. We affirm.

      We review the denial of a Rule 60(b) motion for an abuse of discretion.

Bender v. Mazda Motor Corp., 657 F.3d 1200, 1202 (11th Cir. 2011). The

harmless error rule instructs courts to “disregard all errors and defects that do not

affect any party’s substantial rights.” Fed. R. Civ. P. 61; see also Parrott v. Wilson,

707 F.2d 1262, 1266 n.8 (11th Cir. 1983). Under Rule 60(b)(1), a court may

relieve a party of a final order or judgment because of “mistake, inadvertence,

surprise, or excusable neglect.” See Fed. R. Civ. P. 60(b)(1).

      The standard of review for a summary judgment—that is, de novo—remains

the same regardless of the filing of a cross-motion. See Gerling Global

Reinsurance Corp. of Am. v. Gallagher, 267 F.3d 1228, 1233 (11th Cir. 2001).

Summary judgment is appropriate where there is no genuine issue as to any

material fact and the moving party is entitled to judgment as a matter of law. Id.

      The district court did not abuse its discretion in denying Coleman’s motion.

We earlier sua sponte dismissed as frivolous Coleman’s appeal of the summary


                                           2
                Case: 19-13467   Date Filed: 07/31/2020   Page: 3 of 3



judgment against him. As a matter of law, the summary judgment in favor of the

defendants necessarily meant that Coleman was not entitled to summary judgment

in his favor.

      AFFIRMED.




                                         3